UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7610



In Re: JOHN WESLEY MILLS,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CR-96-986)


Submitted:   February 10, 2000          Decided:   February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Wesley Mills, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Wesley Mills has filed a petition for a writ of mandamus

asking this court to compel the district court to expedite its con-

sideration of the Government’s motion for reduction of sentence

pursuant to Fed. R. Crim. P. 35(b).      The granting of a writ of

mandamus is a drastic remedy to be used in extraordinary circum-

stances.     See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   A

petitioner must show that he has a clear right to the relief

sought, that the respondent has a clear duty to perform the act

requested by petitioner, and that there is no other adequate remedy

available.     See In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).       Mills has failed to make the requisite

showing for such extraordinary relief.    Our review of the district

court docket sheet discloses that there has been no undue delay in

considering the Government’s motion.      Although we grant Mills’

motion to proceed in forma pauperis, we deny his petition for writ

of mandamus.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                   2